                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

NIVALDO M. BUENO                                               CIVIL ACTION

VERSUS                                                         NO. 18-8465

STATE OF LOUISIANA                                             SECTION “A”(2)

                                         ORDER

       The court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of any

party to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the petition of Nivaldo M. Buneo for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH

PREJUDICE.

       New Orleans, Louisiana, this 13th day of March, 2019.



                                           __________________________________

                                            UNITED STATES DISTRICT JUDGE
